Citation Nr: 0815770	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-03 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for 
bilateral hearing loss.   
 
2.  Entitlement to an increase in a 10 percent rating for 
tinnitus.   
 
3.  Entitlement to an increase in a 10 percent rating for 
otitis externa.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from May 1946 to February 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO rating decision 
that denied a compensable rating for bilateral hearing loss; 
denied an increase in a 10 percent rating for tinnitus; and 
denied an increase in a 10 percent rating for otitis externa.  

A January 2006 RO decision increased the rating for the 
veteran's service-connected bilateral hearing loss to 10 
percent, effective May 14, 2004.  However, as that grant does 
not represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).

The issue of entitlement to an increase in a 10 percent 
rating for bilateral hearing loss is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  

2.  The veteran's otitis externa is manifested by no more 
than swelling, dry, scaly, or serous discharge, and itching 
requiring frequent and prolonged treatment.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002, 2007); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  

2.  The criteria for a rating in excess of 10 percent for 
otitis externa have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6210 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Also, a general 
notification that the claimant may submit any other evidence 
he has in his possession that may be relevant to the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Id.  
Further, under Vazquez, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6.

In this case, in a May 2004 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claims for increased ratings for tinnitus 
and for otitis externa, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claims.  A March 2006 letter 
also advised the veteran of how disability evaluations and 
effective dates are assigned, and the type evidence which 
impacts those determinations.  The case was last 
readjudicated in July 2007.  

Additionally, the Board finds it pertinent that in an August 
2007 statement, the veteran specifically reported that he 
would have itching in his ears as well as previous drainage.  
The veteran also reported that his hearing aids made his ears 
sweat which caused itching in his ear canals.  He further 
stated that he was told to keep his hearing aids dry.  The 
veteran also referred to previous treatment for his ear 
problems including ear surgeries.  He indicated that one ear 
canal was smaller than the other, apparently, because of his 
ear problems.  The August 2007 statement, with references to 
such symptoms as drainage and itching of the ears as well as 
a smaller canal opening and previous treatment for his ears, 
shows that the veteran had actual knowledge of the rating 
criteria for his service-connected otitis externa.  The Board 
also notes that the veteran is already in receipt of the 
maximum rating assignable for his otitis externa under 38 
C.F.R § 4.87, Diagnostic Code 6210.  Therefore, a remand for 
additional notification regarding criteria with which the 
veteran is already quite familiar (as to his claim for an 
increased rating for otitis externa) would serve no useful 
purpose.  

With respect to the veteran's claim for an increased rating 
for tinnitus, as explained below, the pertinent facts in this 
case are not in dispute and the law is dispositive.  
Consequently, there is no additional evidence that could be 
obtained to substantiate the claim.  Accordingly, no further 
development of the record as to that issue is required under 
38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2002).  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  

The Board also observes that in numerous statements, the 
veteran referred to VA treatment records dated from 1948 
through 1990.  A March 2007 VA memorandum concluded that all 
efforts to obtain such records had been exhausted and that 
further attempts to obtain such records would be futile.  
Therefore, a remand to obtain such records would also serve 
no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
following: the veteran's service medical records; post-
service private and VA treatment records; VA examination 
reports; lay statements; and articles submitted by the 
veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions; 
service medical records; post-service private and VA 
treatment records; VA examination reports; lay statements; 
and articles submitted by the veteran.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

I.  Tinnitus

The veteran claims that his service-connected tinnitus 
warrants a rating greater than 10 percent.  In a September 
1989 rating decision, the RO granted service connection and a 
noncompensable rating for tinnitus, effective July 21, 1989.  
In a March 2000 rating decision, the RO assigned a 10 percent 
rating for the veteran's service-connected tinnitus, 
effective June 10, 1999.  In a September 2004 rating 
decision, the RO denied the veteran's current claim for an 
increase in a 10 percent rating for tinnitus.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10 percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears. 

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.  

The Federal Circuit reversed the Veterans Court's decision in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349-
50.  Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of Diagnostic Code 6260 
was plainly erroneous or inconsistent with the regulations, 
the Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003, 
and as amended thereafter, precludes an evaluation in excess 
of a single 10 percent for tinnitus.  Therefore, the 
veteran's claim for more than a 10 percent schedular rating 
for his service-connected tinnitus must be denied under both 
the new and old versions of the regulation.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  As the disposition 
of this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected tinnitus presents 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  However, there is nothing in the record 
to suggest that the veteran's tinnitus, in and of itself, 
markedly interferes with employment or has resulted in 
hospitalization.  Therefore, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for 
tinnitus are not met.  




II.  Otitis Externa

The veteran's chronic otitis externa of the left ear has been 
rated as 10 percent disabling under DC 6210.  Diagnostic Code 
6210 provides for a maximum 10 percent rating where chronic 
otitis externa is exhibited by swelling, dry and scaly or 
serous discharge, and itching, requiring frequent and 
prolonged treatment.  38 C.F.R. § 4.87, Diagnostic Code 6210.  

VA treatment records dated from June 2003 to June 2004 show 
that the veteran was treated for bilateral ear problems on 
several occasions.  For example, a January 2004 treatment 
entry related, as to an impression, that the veteran had ear 
itching that appeared to stem from a chronic state of 
moisture in the ears as well as frequent Q-tip usage.  

A June 2004 VA ear disease examination report noted that on 
questioning the veteran, he reported that he had not had any 
recurrence of his externa otitis since the 1950s.  He 
reported that he did have intermittent itching in the ears, 
but otherwise no discharge.  It was noted that the veteran 
had no pain in his ears other than what sounded like pressure 
from his hearing aids.  The veteran stated that he did have 
some dizziness and that he was recently placed on Meclizine.  
The examiner indicated that the dizziness was definitely not 
due to the externa otitis.  The examiner reported that the 
veteran's ear canals appeared clear.  The examiner indicated 
that the veteran's right ear canal was slightly narrower than 
the left, but that there was no evidence of any inflammation 
in either ear canal.  The examiner stated that the veteran's 
tympanic membranes were somewhat dull, but that there was no 
evidence of any inflammation or infection.  The diagnosis was 
service-connected externa otitis with no recurrent ear canal 
infections since the 1950s.  

A July 2004 private treatment report from M. A. Voss, M.D., 
noted that the veteran was seen for evaluation of his hearing 
and itching problems with his ears.  It was noted that the 
veteran had never had an operation on his ears other than 
clinic debridements and treatment.  Dr. Voss reported that 
both of the veteran's ears were clear and dry.  Dr. Voss 
indicated that there was no significant cerumen or debris 
accumulation and that the veteran's tympanic membranes were 
intact, but opaque.  It was noted that there was no sign of 
middle ear effusion and that the tympanic membranes were 
mobile.  Dr. Voss stated that the veteran's incus and stapes 
were not well seen through the membrane.  It was noted that 
the malleus appeared well formed and in a normal location.  
Dr. Voss reported that there was a little bit of thickening 
in the lateral aspects of both of the veteran's external 
canals, but that no real irritation was noted.  Dr. Voss 
indicated that the external inspection of the veteran's ears 
was normal without any unusual scars or contours.  The 
assessment included chronic irritation of the outer ear canal 
with itching.  Dr. Voss commented that such condition might 
be exacerbated by the veteran's hearing aids.  Dr. Voss 
stated that he did not see evidence of any infection 
whatsoever.  

VA treatment records dated in August 2004 referred to 
continued treatment for ear complaints.  

A November 2004 private report from Ears, Nose, and Throat 
Associates referred to the veteran's bilateral hearing loss.  

A November 2005 VA ear disease examination report noted that 
the veteran was receiving on-going treatment at a VA facility 
for hearing and cerumen conditions.  The veteran stated that 
his ear canals itched and he attributed the itching to a 
fungus.  It was reported that the veteran also described 
infections, polyps, packing, silver nitrate treatment, and 
cleansing at VA facilities in the 1950s.  The veteran 
indicated that he had no current discharge, but that the 
itching was a continuing problem.  He stated that he used a 
special "ear cleaning" tool to scratch the itching areas 
and that he would leave his hearing aids out for the 
remainder of the day.  He noted that there was no bleeding, 
but that he did suffer occasional mild earaches that he 
treated with Tylenol.  The veteran reported that he protected 
his ears from water exposure and that he used a hair dryer on 
his ears daily to dry the canals.  He indicated that he 
stopped using Q-tips and that his itching had been better 
since he had been following the advice of his VA providers.  

The examiner reported that the veteran had no history of 
hospitalizations and no history of trauma to his ears.  The 
examiner stated that the veteran did not complain of ear 
pain, vertigo, or dizziness.  The examiner indicated that 
there was no ear discharge.  It was noted that there was 
constant pruritis of the ears.  The examiner reported that 
the veteran had no balance or gait problems and that he did 
not have an ear infection.  The examiner stated that there 
was no deformity of the auricle and that the external canals 
were not normal.  It was reported that the external canals of 
both ears were dry, that they were not scaly, and that there 
was no edema or discharge.  The examiner related that there 
were no aural polyps and that the veteran's tympanic 
membranes and mastoids were normal.  The examiner indicated 
that there were no complications of ear disease or secondary 
conditions.  It was noted that peripheral vestibular disorder 
and Meneire's disease were not present and that there was no 
evidence of middle or inner ear infections.  The examiner 
indicated that the veteran's right ear canal was narrow and 
distorted, but patent.  The examiner stated that there was 
minimal cerumen present and that it was not occluding.  It 
was noted that the narrowing of the canal prevented normal 
visualization of the tympanic membrane.  The examiner 
reported that the veteran's right ear canal was painful with 
the otoscope examination.  As to the veteran's left ear, the 
examiner stated that the canal was normal with minimal non-
occluding cerumen.  The examiner stated that the tympanic 
membrane was somewhat scarred.  The diagnoses were history of 
chronic otitis externa, now quiescent; scarring and 
tortuosity with tenderness of the right ear canal; and 
bilateral hearing loss.  The examiner commented that the 
veteran was not employed and that there were no affects of 
his chronic otitis externa on his daily activities.  

The veteran is already in receipt of the maximum 10 percent 
rating under Diagnostic Code 6210.  The evidence as a whole 
clearly shows that the veteran's otitis externa is productive 
of no more than swelling, dry, scaly, or serous discharge and 
itching requiring frequent and prolonged treatment, and thus 
no more than a 10 percent rating is warranted.  

The Board has also considered the other ratings provisions 
for ear disorders.  As noted above, the veteran already 
receives the maximum rating for bilateral tinnitus under 
6260.  The remaining ratings are for chronic nonsuppurative 
otitis media with effusion (DC 6201), otosclerosis (DC 6202), 
peripheral vestibular disorders (DC 6204), Meniere's syndrome 
(DC 6205), loss of the auricle (DC 6207), malignant and 
benign neoplasms of the ear (DC 6208- 6209), chronic otitis 
externa (DC 6210), and perforation of the tympanic membrane 
(DC 6211).  None of these conditions exist on the record, and 
none of these rating criteria are applicable in this case.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected otitis externa 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  However, there is nothing in the record 
to suggest that the veteran's otitis externa, in and of 
itself, markedly interferes with employment or has resulted 
in hospitalization.  Therefore, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for 
tinnitus are not met.  

As the preponderance of the evidence is against the claim for 
an increased rating for otitis externa, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet. App. 49 
(1990).  


ORDER

An increased rating for tinnitus is denied.  

An increased rating for otitis externa is denied.  


REMAND

The remaining issue on appeal is entitlement to an increase 
in a 10 percent rating for bilateral hearing loss.  The Board 
finds that there is a further VA duty to assist the veteran 
in developing evidence pertinent to his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran was last afforded a VA audiological examination 
as to his service-connected bilateral hearing loss in 
November 2005.  

As the veteran has not been afforded a VA examination in over 
two and a half years, the Board finds that a current 
examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old); see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Additionally, a June 2005 informal conference report noted 
that the RO would request 2005 VA treatment records from the 
Madison, Wisconsin VA Medical Center.  The veteran reported 
that he was treated at such facility.  There is no indication 
in the record that such treatment reports were requested.  
The Board observes that the most recent VA treatment reports 
of record from such facility are dated in August 2004.  

As there are possible further VA treatment records that may 
be pertinent to his claims, they should be obtained.  See 
Bell v. Derwinski, 2 Vet.App. 611 (1992); 38 C.F.R 3.159(c).

Further, the Board finds that the requirements of VA's duty 
to notify and assist the claimant have not been met as to 
those claims.  38 U.S.C.A. §§ 5103, 5103a; 38 C.F.R. § 3.159.  
The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) require VA to notify the veteran of what 
information or evidence is necessary to substantiate his 
claims; what subset of the necessary information or evidence, 
if any, the claimant is to provide; what subset of the 
necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the 
claimant may submit any other evidence he has in his 
possession that may be relevant to the claim(s).  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, a review of the claims folder shows that sufficient 
notice pursuant to Vazquez-Flores v. Peak, discussed above, 
has not been sent to the veteran as to this issue.  The RO 
provided the veteran with a VCAA notice letters in May 2004.  
The notice letter did not specifically notify the veteran 
that he should provide evidence of the effect that worsening 
disabilities had on his employment and daily life (such as a 
specific measure or test).  The letter also did not notify 
the veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the of the symptoms of the condition 
for which the disability compensation is being sought, 
including their severity and duration, and their impact on 
employment and daily life.  Thus, on remand the RO should 
provide corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should provide the veteran 
with VCAA notice that is compliant with 
the requirements of Vazquez-Flores v. 
Peak, No. 05-0355 (U.S. Vet. App. Jan. 
30, 2008).  Specifically, the notice 
should advise the veteran that to 
substantiate the claim for entitlement to 
an increase in a 10 percent rating for 
bilateral hearing loss, he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase severity of the disability and 
the effect that worsening has on his 
employment and daily life.  The veteran 
should also be afforded a copy of the 
applicable criteria needed for increased 
(higher) ratings under the applicable 
Diagnostic Codes for rating the service-
connected disabilities on appeal.   

Also advise the veteran that if an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.  

In addition, provide examples of the 
types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder, concerning his claimed 
bilateral hearing loss, and dated since 
August 2004, from the Madison, Wisconsin 
VA Medical Center.  

3.  Ask the veteran to identify all other 
medical providers who have treated him 
for bilateral hearing loss since August 
2004.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  

4.  Schedule the veteran for a VA 
audiological examination to determine the 
severity of his service-connected 
bilateral hearing loss.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All signs and symptoms of 
the service-connected bilateral hearing 
loss should be described in detail, and 
all indicated tests, including audiometric 
testing, should be conducted.  

5.  Thereafter, readjudicate the claim for 
entitlement to an increase in a 10 percent 
rating for bilateral hearing loss.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of her claims.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


